Citation Nr: 0639689	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and entitlement to compensation under 
38 U.S.C. § 1151 for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant, the veteran's widow, 
service connection for the cause of the veteran's death, to 
include compensation under 38 U.S.C. § 1151 for the cause of 
the veteran's death.  The appellant subsequently initiated 
and perfected an appeal of this determination.  In January 
2004, the appellant testified via videoconference before the 
undersigned Veterans Law Judge.  

This appeal was originally presented to the Board in 
September 2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death, to include service 
connection for the cause of the veteran's death under 
38 U.S.C. § 1151.  She alleges that medications prescribed 
for the veteran's service-connected post-traumatic stress 
disorder impaired his ability to drive and contributed to his 
fatal July 2001 motor vehicle accident.  In the Board's 
September 2004 remand, the RO was requested to obtain any 
state or local records, including police reports or witnesses 
statements, related to the veteran's fatal accident.  In 
October 2005, the RO sent a letter to the appellant 
requesting she submit such evidence in support of her claim; 
however, no independent effort was made by the RO to contact 
state or local authorities to obtain such evidence.  As 
police and accident reports are public records, the RO should 
be able to obtain them on the appellant's behalf.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  This duty 
includes obtaining pertinent records identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005).  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, additional development 
must be undertaken to obtain the aforementioned public 
records regarding the circumstances of the veteran's death.  
Review of the claims file indicates the veteran died as a 
result of a motor vehicle accident which occurred on July 20, 
2001, on an unnamed highway in Albemarle, North Carolina.  
His death was investigated by the Office of the Chief Medical 
Examiner of Chapel Hill, North Carolina.  A medical examiner 
for the State of North Carolina also signed his death 
certificate.  

Therefore, as noted above, REMAND of his claim is required to 
ensure VA compliance with pertinent laws and regulations.  
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate 
with the claims folder any state or local 
records, to include but not be limited to, 
police reports, accident reports, witness 
statements, coroner's reports, etc., 
related to the veteran's fatal July 20, 
2001 motor vehicle accident.  In obtaining 
these records, the AMC/RO should contact 
state or local authorities directly, and 
document such contacts for the claims 
folder.  If the appropriate state or local 
authorities fail to respond or are unable 
to provide any such records, the AMC/RO 
should so state for the record.  

2.  After the above development is 
completed, the appellant's claim should be 
reviewed by the AMC/RO in light of any 
additional evidence added to the claims 
folder.  The AMC/RO should determine 
whether, based upon the receipt of 
additional evidence, the case should again 
be referred to the September 2005 VA 
examiner or other suitably qualified 
examiner for a supplemental medical 
opinion.  If the issue on appeal remains 
denied, the appellant and her 
representative should be afforded a 
Supplemental Statements of the Case, as 
well as a reasonable opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further review.  

The purpose of this remand is to obtain additional evidence, 
and the Board makes no determination at this time on the 
ultimate outcome of this claim.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


